Per Curiam.

We concur in the findings of misconduct and recommendations of the board. Michael J. O’Connell is indefinitely suspended from the practice of law in Ohio, with reinstatement conditioned on the terms recommended by the board: that he successfully treat his alcoholism, reimburse all injured parties, and comply with all CLE requirements during his suspension, and that he show compliance with these terms by clear and convincing evidence.
Costs taxed to respondent.

Judgment accordingly.

Moyer, C.J., Sweeney, Holmes, Douglas, Wright, H. Brown and Resnick, JJ., concur.